Abatement Order filed March 31, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00469-CV
                                ____________

                    AZHAR M. CHAUDHARY, Appellant

                                        V.

                        WENSHAN ZHANG, Appellee


                   On Appeal from County Court at Law No. 5
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-CCV-064611


                           ABATEMENT ORDER

      This appeal is from a judgment signed May 31, 2019. Appellant filed a
notice of appeal on June 12, 2019. Appellant filed a Statement of Inability to
Afford Payment of Court Costs in the trial court. “A party who files a Statement of
Inability to Afford Payment of Court Costs cannot be required to pay costs except
by order of the court as provided by this rule.” See Tex. R. Civ. P. 145(a). The
clerks’ record filed January 2, 2020, did not contain a contest to appellant’s
statement and did not reflect that appellant has been ordered to pay costs pursuant
to Rule 145.
       Accordingly, on February 4, 2020, the official court reporter for the 234th
District Court was directed to file the reporter’s record by March 5, 2020. See Tex.
R. App. P. 35.1. On March 3, 2020, the court reporter filed an information sheet
which states a contest of inability to afford payment of court costs was set for a
hearing on October 17, 2019, but appellant moved for a continuance. On March 5,
2020, appellant filed a motion for extension of time to file the reporter’s record.
Appellant’s motion states the court reporter filed a contest on October 8, 2019,
“which is pending in the trial court.”

       Accordingly, we abate this appeal and direct the judge of County Court at
Law No. 5 to conduct a hearing on the contest filed by the court reporter to
appellant’s statement of inability to afford payment of court costs. See Tex. R. Civ.
P. 145(f). We order the court to prepare a record, in the form of a reporter’s record,
of the hearing. The judge shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the trial court’s findings, any rulings,
and/or any orders on the contest. See id. The hearing record and supplemental
clerk’s record shall be filed with the clerk of this court within 45 days of the date
of this order.

       The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
hearing record and supplemental clerk’s records are filed in this court. The court
will also consider an appropriate motion to reinstate the appeal filed by either
party, or the court may reinstate the appeal on its own motion.



                                   PER CURIAM
Panel consists of Chief Justice Frost and Justices Jewell and Spain.